DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
It is not clear if Applicant intends to have three independent claims or wants claims 6 to be the independent claim and claims 7 and 8 to be dependent claims.
The Examiner will treat claim 6 as independent claim and for claims 7 and 8 to depend from claim 6, the format of the claims should be as follows:

Claim 6 (New)  A plurality of Extra Outsole Removable Protector Pads, wherein each of the plurality of extra outsole removable pads comprises 

Claim 7 (New) The plurality of Extra Outsole Removable Protector Pads according to Claim 6, comprising of polyvinyl chloride not more than 

Claim 8 (New) The plurality of Extra Outsole Removable Protector Pads according to claim 6, wherein each of the plurality of Extra outsole Removable Pads can vary in shape have a diameter 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan (Pub. No. US 2016/0235166). 
	With respect to claim 6, Bryan discloses a plurality of Extra Outsole Removable Protector Pads (shoe sole protectors as shown in figures 4-30), wherein each of the plurality of extra outsole removable pads comprises of a self-adhesive layer (each protector has a peel-away cover on at least one side that can be removed to expose an adhesive when the protector is to be applied to the sole of a shoe, see figure 6) positioned on one side of the extra outsole removable pads to attached the extra outsole removable pad on footwear outsoles (intended use).
	With respect to claim 8, Bryan discloses wherein each of the plurality of Extra outsole Removable Pads can vary in shape and have a diameter having different diameters ranging between 10 millimeters to 100 millimeters (the protector/pad has a shape that may be dictated by the type, brand and/or model of shoe as well as its size so that it provides effective coverage).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Byran in view of Hanson et al. (US 4,068,337). Byran as described above discloses all the limitations of the claims except for being made of polyvinyl chloride foam. 
	With respect to claim 7, Bryan discloses that the material of the pads/protector may be made of is preferably a polymer material that is often used in shoe design. More preferably, the material can be a textured polyurethane  which naturally has an anti-slip property that can enhance the traction the shoe has with the flooring. Hanson et al. discloses that it is old and conventional to make pads from a cushioning material that comprises a closed cell polyvinyl chloride foam. The material has a slow memory or recovery rate, so that once it is depressed, it returns to its original shape relatively slowly. If desired, a suitable adhesive can be applied to maintain the pad on the footwear. It would have been obvious to one of ordinary skill in the art to make the pads/protectors of Byran from polyvinyl chloride foam as taught by Hanson et al. and since Byran discloses that the protectors/pads can be made from a polymer material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to the diameter of the pads/protectors, Byran discloses that the protector/pad has a shape and size that may be dictated by the type, brand and/or model of shoe as well as its size so that it provides effective coverage. Therefore, it would have been obvious to one of ordinary skill in the art to make the thickness not more 50 millimeters, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are pads analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
08/24/2022